UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2148


LA TRICIA HARDY,

                Plaintiff – Appellant,

           v.

VERIZON,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02095-JFM)


Submitted:   January 28, 2014             Decided:   February 6, 2014


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


La Tricia Hardy, Appellant Pro Se. Patricia Victoria Calomeris,
ANDERSON & QUINN, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           La   Tricia    Hardy       appeals   the   district    court’s     order

granting summary judgment to the Defendant in her action under

the Fair Credit Reporting Act, 15 U.S.C. § 1681 et. seq. (2012)

and denying her motion to amend the complaint.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                  Hardy v. Verizon,

No. 8:12-cv-02095-JFM (D. Md. Aug. 23, 2013).                  We dispense with

oral   argument   because       the    facts    and   legal     contentions    are

adequately    presented    in    the    materials     before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2